EXHIBIT 10-D

COLGATE-PALMOLIVE COMPANY

2007 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

Effective January 1, 2007

(Approved by Stockholders on May 4, 2006,

and Amended December 7, 2006 and September 12, 2007)

1. Purpose. The purpose of the Colgate-Palmolive Company 2007 Stock Plan for
Non-Employee Directors (the “Plan”) is to attract and retain qualified persons
to serve as directors of Colgate-Palmolive Company, a Delaware corporation (the
“Company”), to enhance the equity interest of directors in the Company, to
solidify the common interests of its directors and stockholders, and to
encourage the highest level of director performance by providing them with a
proprietary interest in the Company’s performance and progress, by crediting
them annually with shares of the Company’s Common Stock, par value $1.00 per
share (the “Common Stock”). If approved by stockholders of the Company at the
2006 Annual Meeting of Stockholders, this Plan shall become effective as of
January 1, 2007, replacing the Company’s Stock Plan for Non-Employee Directors,
which expires by its terms on December 31, 2006.

2. Effective Date and Term. The Plan shall remain in effect until December 31,
2016, unless sooner terminated by action of the Board of Directors of the
Company (the “Board”), subject to Section 12 below to the extent applicable.
Awards outstanding as of the date of such termination shall not be affected or
impaired by the termination of the Plan.

3. Participation. All Non-Employee Directors shall participate in the Plan. The
term “Non-Employee Director” means any individual who is a member of the Board
as of January 1, 2007, or who becomes a member of the Board thereafter during
the term of the Plan and in each case during such periods as he or she is not an
employee of the Company or any of its subsidiaries.

4. Administration; Amendment.

(a) The Plan will be administered by the Employee Relations Committee of the
Company (the “Committee”), the members of which are appointed from time to time
by the Board, which shall have full power and authority to interpret and
construe the Plan, to establish, amend and rescind rules and regulations
relating to the Plan, and to take all such actions and make all such
determinations in connection with the Plan as it may deem necessary or
desirable.

(b) The Board may from time to time make such amendments to the Plan as it may
deem proper and in the best interest of the Company without further approval of
the Company’s stockholders, unless and to the extent required by the listing
standards of the NYSE or to qualify transactions under the Plan for exemption
under Rule 16b-3 (“Rule 16b-3”) promulgated under Section 16 of the Securities
Exchange Act of 1934, as amended from time to time, and any successor thereto
(the “Exchange Act”).



--------------------------------------------------------------------------------

(c) Subject to the above provisions of this Section 4 and to Section 12 below,
the Board shall have authority, without stockholder approval, to amend the Plan
to take into account changes in law and tax and accounting rules as well as
other developments, including without limitation new rules that may be
promulgated under Section 16 of the Exchange Act, as amended from time to time,
and to grant awards which qualify for beneficial treatment under such rules.

5. Shares.

(a) Each Non-Employee Director shall receive compensation at the rate of 2600
shares of Common Stock per full calendar year of service on the Board. Payments
shall be made annually on the third business day following the date of the
public announcement of the Company’s annual sales and earnings. Either
authorized but unissued or Treasury shares shall be used for this purpose. The
shares paid pursuant to this Plan shall be in addition to any other compensation
to which a Non-Employee Director may be entitled. Each Non-Employee Director
will be required to represent that the shares are to be held for investment
purposes and not with a view to or for resale or distribution except in
compliance with the Securities Act of 1933, as amended from time to time, and
any successor thereto (the “Securities Act”), and to give a written undertaking,
in form and substance satisfactory to the Company, that he or she will not
publicly offer or sell or otherwise distribute the shares other than (i) in the
manner and to the extent permitted by Rule 144 of the Securities and Exchange
Commission under the Securities Act, (ii) pursuant to any other exemption from
the registration provisions of the Securities Act, or (iii) pursuant to an
effective registration statement.

(b) If an individual becomes a Non-Employee Director during a calendar year, he
or she shall receive for that year the number of shares equal to the product of
(i) the number of shares to which he or she would have been entitled to under
Section 5(a) had he or she been a Non-Employee Director for the full calendar
year, and (ii) the fraction obtained by dividing (x) the number of calendar
months during such calendar year that such person was a Non-Employee Director by
(y) 12; provided, that for purposes of the foregoing a partial calendar month
shall be treated as a whole month. Payments for such an individual shall be made
on the third business day following the date of the next public announcement of
the Company’s quarterly or annual sales and earnings.

6. Adjustments. In the event of any change in corporate equity capitalization,
such as a stock split, reverse stock split, stock dividend, share combination,
recapitalization, spin-off or similar event affecting the equity capital
structure of the Company, the Board shall make equitable substitution or
adjustments in the number and kind of shares to be granted under the Plan and
the number and kind of shares credited to Share Accounts. In the event of a
corporate transaction, such as any merger, consolidation, acquisition of
property or shares, stock rights offering, liquidation, Disaffiliation (as
defined below) (other than a spin-off), or other distribution of stock or
property of the Company (including an extraordinary cash dividend) not covered
by the prior sentence, any reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code) or any
partial or complete liquidation of the Company, or similar event affecting the
Company or any of its subsidiaries or affiliates, the Board may make such
substitution or adjustments in the number and kind of shares to be granted under
the Plan, in the number and kind of shares credited to Share Accounts, and/or
such other equitable substitution or adjustments as it may determine to be
appropriate in its sole

 

-2-



--------------------------------------------------------------------------------

discretion. For these purposes, “Disaffiliation” means a subsidiary or affiliate
of the Company ceasing to be a subsidiary or affiliate for any reason
(including, without limitation, as a result of a public offering, or a spin-off
or sale by the Company of the stock of the subsidiary or affiliate) or a sale of
a division of the Company or its affiliates. Notwithstanding the foregoing, no
adjustment shall be made pursuant to this Section as a result of a cash dividend
for which Dividend Equivalents are credited pursuant to Section 7(c) below.

7. Election to Defer Shares.

(a) Types of Elections. Each Non-Employee Director may make an election on an
annual basis to defer receipt of all or part of the shares granted under this
Plan for a given calendar year (such election, a “Deferral Election,” and such
deferred shares, “Deferred Shares”). The Deferral Election may also specify that
the Non-Employee Director elects to receive distribution of the Deferred Shares
subject to such Deferral Election in accordance with Section 7(d) below in a
lump sum (a “Lump Sum Delivery Election”), or in up to ten annual installments
(a “Specific Installment Election”). (Lump Sum Delivery Elections and Specific
Installment Elections are referred to together as “Delivery Elections.” Delivery
Elections and Deferral Elections are referred to together as “Elections.”)
Notwithstanding any other provision of this Plan, an individual who first
becomes a Non-Employee Director during a particular calendar year shall not be
entitled to make a Deferral Election with respect to the shares he or she is
granted for that calendar year pursuant to Section 5(b) above.

(b) Making, Revoking and Amending Elections. In order to make a Deferral
Election pursuant to Section 7(a), a Non-Employee Director must deliver to the
Secretary of the Company a written notice of the Deferral Election setting forth
the number of shares to be deferred on such form as may be prescribed by the
Committee. The written notice of the Deferral Election, together with any
Delivery Election, must be delivered no later than the December 31 prior to the
commencement of the calendar year to which the Election relates and shall become
irrevocable as of such December 31; provided, that a Deferral Election may be
cancelled pursuant to Section 7(f) below. In addition, each Election made for a
calendar year shall remain in effect and apply to shares granted under this Plan
for subsequent calendar years unless and to the extent that the Non-Employee
Director making such Election revokes or amends the Election by filing a new
Election on or before December 31 of the first calendar year to which such
revocation or amendment applies.

(c) Share Accounts. Deferred Shares shall be credited to a bookkeeping account
for the relevant Non-Employee Director (a “Share Account”). As and when the
Company declares and pays cash dividends (other than extraordinary cash
dividends covered by Section 6 above) with respect to the Common Stock, each
Share Account shall be credited with a number (including fractions) of
additional shares of Common Stock (“Dividend Equivalents”) equal to (x) the
amount of cash that would have been payable as a dividend with respect to the
number of shares of Common Stock credited to the Share Account as of the record
date for such dividend, if such shares had been actually outstanding, divided by
(y) the Fair Market Value of a share of Common Stock on the payment date for
such dividend.

 

-3-



--------------------------------------------------------------------------------

(d) Distribution of Deferred Shares. All distributions from a Director’s Share
Account of Deferred Shares for which no valid Delivery Election is in effect,
together with any related Dividend Equivalents, shall be made to the
Non-Employee Director in ten annual installments commencing as soon as
practicable following his or her “separation from service” within the meaning of
Section 409A of the Code and the Treasury Regulations thereunder (“Separation”).
Deferred Shares for which a valid Delivery Election is in effect, together with
any related Dividend Equivalents, shall be made in a lump sum, or in the
specified number of installments, as the case may be, commencing as soon as
practicable following the Separation of the Non-Employee Director.
Notwithstanding the foregoing, no distribution of any Dividend Equivalents shall
be made or commence until six months after the date they are credited to the
Share Account. Distributions will be made in shares of Common Stock unless
otherwise determined by the Board or a duly appointed committee of the Board
consisting of at least two members, each of whom is a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act; provided that no such
determination may be made that would cause any transaction under the Plan to
fail to be exempt under Section 16(b) of the Exchange Act or fail to qualify as
a transaction exempt from registration under the Securities Act. If such shares
are to be distributed in installments, such installments shall be equal,
provided, that if in order to equalize such installments, fractional shares
would have to be delivered, such installments shall be adjusted by rounding to
the nearest whole share. If any such shares are to be delivered after the
Non-Employee Director has died or become legally incompetent, all remaining
undelivered shares shall be delivered to the Non-Employee Director’s designated
beneficiary or legal guardian, respectively, in a single lump sum. References to
a Non-Employee Director in this Plan shall be deemed to refer to the
Non-Employee Director’s designated beneficiary or legal guardian, where
appropriate.

(e) Six-Month Delay. Notwithstanding Section 7(d) above, if the Company
determines that a Non-Employee Director is a “specified employee” subject to the
special rule of Section 409A(2)(B)(i) of the Code, all distributions from his or
her Share Account that would otherwise be made pursuant to Section 7(d) before
the date which is six months after his or her Separation shall instead be made
in a single lump sum, on or as soon as practicable following the earlier of
(i) the date which is six months after his or her Separation and (ii) the date
of his or her death.

(f) Early Distribution In Case of Unforeseeable Emergency. A Non-Employee
Director shall be entitled to early distribution of all or part of his or her
Director’s Trust Account in the event of an “Unforeseeable Emergency,” in
accordance with this paragraph. An “Unforeseeable Emergency” means a severe
financial hardship to the Non-Employee Director resulting from an illness or
accident of the Non-Employee Director, the Non-Employee Director’s spouse or a
dependent (as defined in Section 152 of the Code without regard to Sections
152(b)(1), (b)(2) and (d)(1)(B)) of the Non-Employee Director, loss of the
Non-Employee Director’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Non-Employee Director. The amounts distributed with respect to an
unforeseeable emergency may not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Non-Employee Director’s assets (to the extent
liquidation of

 

-4-



--------------------------------------------------------------------------------

such assets would not itself cause severe financial hardship) or by cessation of
deferrals under this Plan. Any Deferral Election in effect for a Non-Employee
Director at the time he or she receives a distribution under this Section 7(f)
shall be cancelled and of no further effect as of the date of the distribution.

8. Election to Receive Cash. Each Non-Employee Director may make an annual
irrevocable election to receive cash in lieu of shares of Common Stock granted
under, and not deferred pursuant to Section 7 of, this Plan, in an amount not to
exceed the amount needed to satisfy tax obligations related to the grant (the
“Cash Election”), subject to and under the applicable rules and regulations
promulgated from time to time by the Committee pursuant to Section 4(a) of this
Plan. In order to make a cash election pursuant to this Section 8, a
Non-Employee Director must deliver to the Secretary of the Company a written
notice of the Cash Election setting forth the amount of shares to be distributed
in the form of cash. The written notice of Cash Election must be delivered no
later than December 31 prior to commencement of the calendar year to which the
Cash Election relates, or such later date as may be permitted by the Committee
and as permitted under Rule 16b-3. The amount of cash received pursuant to a
Cash Election shall be equal to the mean between the high and low prices of a
share of the Common Stock on the New York Stock Exchange composite tape (the
“Fair Market Value” of a Share) on the third business day following the date of
the public announcement of the Company’s annual sales and earnings multiplied by
the amount of shares set forth in the Cash Election.

9. Purchase of Shares.

(a) Subject to Section 9(b), each Non-Employee Director may make an irrevocable
election to use all or a stated percentage (in increments of 25%) of his or her
non-deferred cash compensation as a Non-Employee Director (including
non-deferred retainer fees as a committee chairman, if applicable, to be earned
during the forthcoming calendar year and attendance fees earned during the
current year) to have purchased Common Stock on his or her behalf (the “Share
Purchase Election”). The maximum amount of compensation that may be used by a
Non-Employee Director in any year to purchase shares under this Plan shall not
exceed $100,000.00. In order to make a Share Purchase Election pursuant to this
Section 9(a), a Non-Employee Director must deliver to the Secretary of the
Company a written notice setting forth the percentage (in increments of 25%) of
the Non-Employee Director’s total non-deferred cash compensation to be used to
purchase Common Stock of the Company. All shares of Common Stock of the Company
purchased pursuant to this Section must be held at least until six months have
elapsed from the date of such purchase.

(b) It is the intention of this Plan that Non-Employee Directors shall have the
ability to make a Share Purchase Election on an annual basis provided that such
annual Share Purchase Election would not cause the Plan or transactions under
the Plan to fail to comply with Rule 16b-3. Subject to the preceding limitation,
a Non-Employee Director may make a Share Purchase Election on an annual basis no
later than the December 31 prior to the commencement of the calendar year to
which the Share Purchase Election relates, or such later date as may be
permitted by the Committee and as may be permitted under Rule 16b-3. Any Share
Purchase Election made pursuant to Section 9(a) shall remain in effect for
subsequent calendar years unless it is revoked or a subsequent different Share
Purchase Election is permitted and made in accordance with this Section, which
revocation or subsequent Share Purchase Election shall then be applied to
subsequent calendar years beginning after it is made.

 

-5-



--------------------------------------------------------------------------------

(c) All purchases of Common Stock under this Section 9 shall be made either on
the open market or issued out of treasury stock of the Company on the third
business day following the date of release of the Company’s annual sales and
earnings. Shares issued by the Company shall be priced at the Fair Market Value
on such date. Brokerage fees and any other transaction costs related to open
market purchases shall be paid by the Company. Shares purchased pursuant to this
Section 9 shall be registered in the name of and delivered to the Non-Employee
Director. Adjustments will be paid in cash for any fractional shares.

10. Plan to Comply with Exchange Act. Any Non-Employee Director’s elections
hereunder shall be subject to the requirements of the Exchange Act, as
interpreted by the Committee, and the Plan shall be subject to any additional
conditions or limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3). No
transaction may be effected pursuant to this Plan if such a transaction is a
“Discretionary Transaction” (as defined in Rule 16b-3) that occurs within six
months of an “opposite way” Discretionary Transaction (as described in Rule
16b-3(f) under the Exchange Act).

11. Reservation of Rights. Nothing in this Plan shall confer on any individual
any right to continue as a director of the Company or interfere in any way with
any rights of the Company and/or its shareholders to terminate the individual’s
service as a director at any time.

12. Plan to Comply with Code Section 409A.

(a) This Plan is intended to comply with Section 409A of the Code to the extent
it is applicable to this Plan; however, it is being adopted and submitted to the
Company’s shareholders for approval before the promulgation of final regulations
under Section 409A. Accordingly, notwithstanding any provision of this Plan
other than this Section 12, this Plan may be amended at any time to the extent
required in order to comply with Section 409A or to ensure that any portion, or
all, of the compensation provided under this Plan will not be subject to 409A,
as the Board may determine to be necessary or appropriate.

(b) Each provision of this Plan that involves the deferral of compensation
subject to Section 409A of the Code shall be interpreted in a manner that
complies with Section 409A of the Code, and each provision that conflicts with
such requirements shall not be valid or enforceable. In no event may the Plan be
amended in such a way as to accelerate the payment of any amounts credited to
Share Accounts as of the effective time of such amendment, except as may be
permitted by Section 409A of the Code.

(c) Notwithstanding any other provision of this Plan, under any circumstances
permitted by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations thereunder, the Board may terminate the
Plan at any time, and, if it so determines, cause all Share Accounts to be paid
out in lump sum payments in cash or shares of Common Stock, as the Board may
determine, as soon as practicable following such termination.

 

-6-